Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interview
The Examiner tried to contact the Applicant representative Zachary Pratt (612)492-7190 on June 7, 2021. However, no response was received.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Claims 1 – 17 as a first group directed to a method of analyzing deposit on a substrate contacting industrial water wherein analyzing a change in the deposit feature across the region of interest in the series of one or more digital images of the substrate.
II.	Claims 18 – 20 as a second group directed to a system for monitoring deposit in an industrial water system comprising a fluid flow channel, a heated substrate, a camera, and a plurality of temperature sensors.

The species are independent or distinct because group I and II is independent and distinguish from each other. A method of analyzing deposit on a substrate contacting industrial water wherein analyzing a change in the deposit feature across the region of interest in the series of one or more digital images of the substrate is 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claim is generic for species I and II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires to search at least G01N 21/85; 
Species II requires to search at least G01N 25/18; 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different main-groups /sub-groups or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668